DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  “10” in line 2 should read “10%”.  Appropriate correction is required.

Claims 10 and 11 are objected to because of the following informalities:  “claim 1” in line 1 should read “claim 9”.  Appropriate correction is required.


Claim 15 is objected to because of the following informalities:  “signal is into” in line 2 should read “signal into”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved" in claims 1, 2, 9, 13, 14, and 15 is a relative term which renders the claim indefinite.  The term "improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination examiner shall interpret the term improved to be a back reflected Brillouin signal.

Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 13 recite a wavelength divisional multiplexer that is operative to combine light received from the first source of light and from the second source; wherein the combined light (produced) has a third wavelength that is different from first wavelength and the second wavelength. However, the wavelength divisional multiplexer does not create a third wavelength. The third wavelength is created by a back reflection as a result of Brillouin scattering as referenced on page 5 of the specification of the instant application and therefore the claims shall be interpreted as so. Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emori et al. (U.S. PG Pub. # 2005/0105165 A1).

	In Re claim 1, ‘165 teaches an apparatus comprising: a first source of light (23) having a first wavelength; a second source of light (211) having a second wavelength; wherein the wavelengths are different (1540nm vs 1443nm); a wavelength divisional multiplexer (22) that is operative to combine light received from the first source of light and from the second source; wherein the combined light has a third wavelength (created by spontaneous Brillouin scattering of the combination of the wavelengths) that is different from first wavelength and she second wavelength; and a dual-Brillouin peak optical fiber that is in communication with the wavelength divisional multiplexer; wherein the dual-Brillouin peak optical fiber has at least two Brillouin peaks (fig. 6), such that an amplitude Al of at least one of said Brillouin peaks is within 50% to 2 of another Brillouin peak 0.5A2 A! 1.5A2 (fig. 6); wherein the dual-Brillouin peak optical fiber generates a Brillouin dynamic grating that reflects an improved back-reflected Brillouin signal of the combined light (stimulated Brillouin scattering inherently creates a dynamic grating). 

	Furthermore, an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]). 

In Re claim 2, ‘165 teaches a demultiplexer that splits the improved back-reflected Brillouin signal (a WDM has both a mux and demux function).

	In Re claim 3, ‘165 teaches a first optical coupler (25) and a second optical coupler (212 or 213 or 29) that are operative to receive light from the first source of light and from the second source of light respectively.



	In Re claim 5, the patentability of an apparatus depends only on the claimed structural limitations.  ‘165 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘165 device does not possess these functional characteristics.  See MPEP 2112.01.

	In Re claim 6, ‘165 teaches wherein the dual-Brillouin peak optical fiber has a Brillouin gain spectrum that has multiple peaks with at least two of the peaks having similar intensities (fig. 6).

	In Re claim 12, ‘165 teaches lasers as claimed (pars. 0039 – 0040).

	In Re claim 13, ‘165 teaches a method comprising: injecting light of a first wavelength (from DFB 23) into a wavelength division multiplexer (22); injecting light of a second wavelength (from pump 211) into the wavelength division multiplexer; combining the light of the first wavelength and the light of the second wavelength in the wavelength division multiplexer to produce light of a third wavelength (combined signal and pump); and reflecting the light of the third wavelength in a dual-Brillouin peak optical fiber (24) that is in communication with the wavelength divisional multiplexer; wherein the dual-Brillouin peak 2 of another Brillouin peak 0.5A2 Ai 1.5A2 (fig. 6); wherein the dual-Brillouin peak optical fiber generates a Brillouin dynamic grating that reflects an improved back-reflected Brillouin signal of the combined light (stimulated Brillouin scattering inherently creates a dynamic grating). 

	In Re claim 14, ‘165 teaches a demultiplexer that splits the improved back-reflected Brillouin signal (a WDM has both a mux and demux function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG Pub. # 2013/0216176 A1) in view of Antos et al. (U.S. PG Pub. # 2005/0163443 A1).

	In Re claim 1, ‘176 teaches an apparatus comprising: a first source of light (20) having a first wavelength (par. 0028) ; a second source of light (30) having a second wavelength (par. 0028); wherein the first wavelength is different from the second wavelength (par.0028); a coupler (40-1) that is operative to combine light received from the first source of light and from the second source; wherein the combined light has a third wavelength (due to brillouin scattering) that is different from first wavelength and the second wavelength; and a dual-Brillouin peak optical fiber (50) that is in communication with the coupler; wherein the dual-Brillouin peak optical fiber has at least two Brillouin peaks, such that an amplitude Al of at least one of said Brillouin peaks is within 50% to 150% of an amplitude A2 of another Brillouin peak 0.5A2 A! 1.5A2; wherein the dual-Brillouin peak optical fiber generates a Brillouin dynamic grating that reflects an improved back-reflected Brillouin signal of the combined light (inherent when SBS is generated).
	Furthermore, an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]). 

	‘176 is silent to the coupler being a wavelength divisional multiplexer (WDM).

	‘443 teaches that a coupler can be a WDM (par. 0010).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wavelength divisional multiplexer as optical coupler (40-1) of ‘176 as ‘443 teaches that a WDM is an obvious choice of an optical coupler for coupling two signals to one signal to achieve desire optical coupling as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

	In Re claims 5 and 6, the patentability of an apparatus depends only on the claimed structural limitations.  The previous combination teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the previous combination device does not possess these functional characteristics.  See MPEP 2112.01.

	In Re claim 12, ‘176 teaches that sources 20 and 30 are lasers (par. 0032, 0033) 

Claims 1, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (U.S. Patent # 7,272,160 B1) in view of Antos et al. (U.S. PG Pub. # 2005/0163443 A1).
In Re claim 1, ‘160 teaches an apparatus comprising: a first source of light (12a) having a first wavelength; a second source of light (12b) having a second wavelength; wherein the first wavelength is different from the second wavelength (col. 7, lines 23 – 24); a combiner (96) that is operative to combine light received from the first source of light and from the second source; wherein the combined light has a third wavelength (due to brillouin scattering) that is different from first wavelength and the second wavelength; and a dual-Brillouin peak optical fiber (24) that is in communication with the coupler; wherein the dual-Brillouin peak optical fiber has at least two Brillouin peaks, such that an amplitude Al of at least one of said Brillouin peaks is within 50% to 150% of an amplitude A2 of another Brillouin peak 0.5A2 A! 1.5A2; wherein the dual-Brillouin peak optical fiber generates a Brillouin dynamic grating that reflects an improved back-reflected Brillouin signal of the combined light (inherent when SBS is generated).
	Furthermore, an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]). 

	‘160 is silent to the combiner being a wavelength divisional multiplexer (WDM).

	‘443 teaches that a coupler (combiner) can be a WDM (par. 0010).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wavelength divisional multiplexer as combiner (96) of ‘160 as ‘443 teaches that a WDM is an obvious choice of an optical coupler for coupling two signals to one signal to achieve desire optical coupling as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 3, ‘160 teaches the couplers as claimed (18a and 18b).

In Re claim 9, ‘160 teaches wherein the improved back-reflected Brillouin signal is split into light having a first reflected wavelength and a second reflected wavelength (from 46a and 46b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/            Primary Examiner, Art Unit 2874